EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in a telephone interview with Mr. Joshua Lee on 19 March 2021.
In the Amendments to the Claims of 03/09/2021:
Withdrawn Claims 84 and 85 have been canceled.

	The amendment filed 09 March 2021 has been received, entered and carefully considered.  The following information has been made of record in the instant amendment:
1. Claims 3-11, 14-16, 24, 28-30, 36, 39-49, 54-62, 66-81 and 86-92 have been canceled.
2. New claims 93-97 have been added.
3. Claims 1-2, 12, 17-19, 22-23, 25-26, 34, 38, 50, 65 and 82 have been amended. 
4. Remarks drawn to claim objections and rejections under improper Markush grouping, 35 USC 112, 102, 103 and double patenting.
	Claims 1-2, 12-13, 17-23, 25-27, 31-35, 37-38, 50-53, 63-65, 82-83 and 92-97 are pending in the case.
	Support is seen in the specification as originally filed for the claim amendments and new claims 92-97.

	The rejection of Claims 1-2, 12-27, 31-35, 37-38, 50-53 and 63-65 under 35 U.S.C. 112, first paragraph, because the specification, while being enabling for a compound of Formula (I) where X is O and Het is an optionally substituted purinyl ring or optionally substituted 5-methyl-pyrimidin-2,4-dione ring, does not reasonably provide enablement for all of the other X or Het variable groups listed in Claim 1, and the rejection of Claims 1-2, 12-27, 31-35, 37-38, 50-53 and 63-65 under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph have been overcome by appropriate amendments and applicant’s remarks.
	The rejection of Claim(s) 1-2, 13-16, 19, 23-27, 31-33, 50-51, 63, 65 and 83 under 35 U.S.C. 102(a)(1) as being anticipated by Cacatian et al (WO 2015/164573 A1; cited in IDS filed 08/06/2019), and the rejection of Claims 1-2, 13-14, 22, 50-51 under 35 U.S.C. 102(a)(1) as being anticipated by Debarge, et. al., (Journal of Organic Chemistry (2011), 76(1), 105-126), and the rejection of Claims 1-2, 13-14, 19, 22-25, 27, 31, 33 and 50-51 under 35 U.S.C. 102(a)(1) as being anticipated by Hladezuk et al (Tetrahedron, 2012, 68, 1894-1909; available on-line 3 January 2012) have been withdrawn in view of the amendments and applicant’s remarks. Cacatian, DeBarge and Hladezuk do not teach compounds that have a C2-alkynyl group the 3-position of the ribose ring as in amended claim 1. Therefore, the cited art do not anticipate the instant claims.
	Even though the ‘364 and ‘167 patents and the ‘195 application include compounds that have the same Het substitutions, C2-alkynyl as one of the substitutions for R2 and aralkyl and heteroaralkyl substitutions for R5, there is no suggestion or motivation to specifically arrive at withdrawn.
REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance:
Cacatian et al teaches compounds wherein, in a tetrahydrofuran ring (A = oxygen) the substitution (Hy) can be five different heterocyclic rings with various substitutions. With substitutions X, Y and Z also being several moieties, Cacatian’s compound of formula I encompasses several compounds. This teaching, the examples and the activity data provided by Cacatian, would suggest to one of ordinary skill in the art to modify the HY and X, Y and Z groups. Debarge teaches compounds having an azide substitution at the 3-position of the ribose ring. Muller teaches modification of the lipid groups attached to the phosphate, which is directly attached to the oxygen at the 5-position in the tetrahydrofuran ring in its compounds. Mueller’s compound is different from the instant compounds in that the instant compounds have an extra carbon attached to the oxygen.
There is no teaching, suggestion or motivation in the combined teachings of the prior art to arrive at the compounds of instant formula (I) having the specific combination of the substitutions for Het, R2b and R5. 
Therefore pending claims 1-2, 12-13, 17-23, 25-27, 31-35, 37-38, 50-53, 63-65, 82-83 and 92-97 are allowable.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to GANAPATHY KRISHNAN whose telephone number is (571)272-0654.  The examiner can normally be reached on M-F 8.30am-5pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Shaojia Jiang can be reached on 571-272-0627.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Ganapathy Krishnan/
Primary Examiner, Art Unit 1623